

115 HR 3609 IH: Ensuring Linguistic Excellence and Vocational Aptitude by Teaching English Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3609IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mrs. Murphy of Florida (for herself, Mr. Soto, Mr. Curbelo of Florida, Mr. Crist, Ms. Wasserman Schultz, Mr. Hastings, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Elementary and Secondary Education Act of 1965 to provide that children that have
			 relocated from Puerto Rico to the States are fully considered for purposes
			 of State allotments under the English language acquisition grants.
	
 1.Short titleThis Act may be cited as the Ensuring Linguistic Excellence and Vocational Aptitude by Teaching English Act or the ELEVATE Act. 2.Treatment of Puerto Rico with respect to allotments for English language acquisition grantsSection 3201(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7011(5)) is amended—
 (1)in subparagraph (B), by inserting in which the primary language of instruction in public elementary schools and secondary schools is English after any State; and
 (2)in subparagraph (C), by inserting , other than Puerto Rico, after States. 